Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 8/2/2019. Claims 1-20 are currently pending and claims 1, 11, and 17 are the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As pe independent claims 1, 11, and 17, they recite “…identifying a grammar that captures action semantics and sequences in which they are executed that is similar to at least the actions for the timeframe, the grammar corresponding to a help case…”. The term “similar” in claims 1, 11, and 17 is a relative term which renders the claim indefinite as different persons of ordinary skill in the art may have different opinions on what constitutes similarity/degrees of similarity/how close things need to be to be considered “similar”/etc.. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination the examiner will consider these limitations to be “…identifying a grammar that captures action semantics and sequences in which they are executed corresponding to at least the actions for the timeframe, the grammar corresponding to a help case…”
	As per dependent claims 2-10, 12-16, and 18-20, they incorporate the deficiencies of independent claims 1, 11, and 17 and fail to correct the deficiencies of the independent claims. Therefore claims 2-10, 12-16, and 18-20 are rejected for the same reasoning as claims 1, 11, and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per independent claim 1, the claim(s) recite(s) “receiving a user profile and actions for a timeframe, each action comprising an activity and timing; identifying a grammar that captures action semantics and sequences in which they are executed that is similar to at least the actions for the timeframe, the grammar corresponding to a help case; and when the grammar is identified, retrieving corresponding help content for the help case and providing the corresponding help content”.
The limitations “receiving a user profile and actions for a timeframe, each action comprising an activity and timing” and “identifying a grammar that captures action semantics and sequences in which they are executed that is similar to at least the actions for the timeframe, the grammar corresponding to a help case” is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method of recognizing and predicting problems in productivity flow for productivity applications, comprising:” nothing in the claim element precludes the steps/limitations from practically being performed in the mind. For example, but for the limitation “a computer implemented method”, “receiving a user profile and actions for a timeframe, each action comprising an activity and timing” and “identifying a grammar that captures action semantics and sequences in which they are executed that is similar to at least the actions for the timeframe, the grammar corresponding to a help case” may encompass a user/human/etc. analyzing/evaluating/judging/etc. received/obtained/provided/etc. user information/user profile and actions/etc. and determining/identifying/selecting/observing/etc. a grammar/help case/etc. that captures/has/etc. similar actions/activities/etc. to the received actions/activities and timing/etc.. if claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “A computer-implemented method of recognizing and predicting problems in productivity flow for productivity applications, comprising” and “and when the grammar is identified, retrieving corresponding help content for the help case and providing the corresponding help content.” The limitations “a computer implemented method…” only clarifies that a generic computer/generic computer components/etc. recited at a high level of generality are used to perform the abstract idea/mental process/etc. and as such amounts to no more than mere instructions to apply the judicial exception/mental process using generic computer components. The limitation “and when the grammar is identified, retrieving corresponding help content for the help case and providing the corresponding help content” only recites a post solution activity of retrieving and providing the help content determined/identified/etc. as a result of performing the mental process/judicial exception, and as such is a post solution activity of performing the judicial exception/mental process. As such the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “A computer-implemented method of recognizing and predicting problems in productivity flow for productivity applications, comprising” and “and when the grammar is identified, retrieving corresponding help content for the help case and providing the corresponding help content” amount to no more than instructions to apply the exception/mental process using generic computer components and a post solution activity to the performance of the abstract idea/mental process/judicial exception, and mere instructions to apply an exception using generic computer components and a post solution activity does not provide an inventive concept. The claim is not patent eligible.
As per claim 2, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…wherein when the grammar corresponding to the help case is not identified with a sufficient confidence, the method further comprising providing an indication that a help case was not identified”, which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed and the post solution activity, and as such does not correct the deficiencies of claim 1. Therefore claim 2 is rejected for the same reasoning as claim 1, above. 
As per claim 3, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…wherein the activity is with respect to any active application as identified by an operating system”, which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed, and as such does not correct the deficiencies of claim 1. Therefore claim 3 is rejected for the same reasoning as claim 1, above.
As per claim 4, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…wherein identifying the grammar that captures action semantics and sequences in which they are executed that is similar comprises using a neural network model”, which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed using generic computer component/neural network model/etc., and as such does not correct the deficiencies of claim 1. Therefore claim 4 is rejected for the same reasoning as claim 1, above.
As per claim 5, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…wherein a confidence score is provided with the corresponding help content” which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed and post solution activity, and as such does not correct the deficiencies of claim 1. Therefore claim 5 is rejected for the same reasoning as claim 1, above.
As per claim 6, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…managing the help content for help cases” which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed, and as such does not correct the deficiencies of claim 1. Therefore claim 6 is rejected for the same reasoning as claim 1, above.
As per claim 7, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…wherein one or more help content of the help content for help cases is determined from usage and stored in an index that at least indicates location of the help content and a topic of the help content” which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed, and as such does not correct the deficiencies of claim 1. Therefore claim 7 is rejected for the same reasoning as claim 1, above.
As per claim 8, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…wherein help content is received via an application programming interface supporting adding or updating help content for a particular help case or set of users” which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed and the extra solution activity, and as such does not correct the deficiencies of claim 1. Therefore claim 8 is rejected for the same reasoning as claim 1, above.
As per claim 9, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…wherein the help content is retrieved from a help content resource, an Internet resource, a video platform with tagged content, a gig economy service, or a service providing help content” which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed and the extra solution activity, and as such does not correct the deficiencies of claim 1. Therefore claim 9 is rejected for the same reasoning as claim 1, above.
As per claim 10, it incorporates the deficiencies of claim 1 upon which it depends, and further recites “…wherein the user profile includes a user identifier and information about the user with respect to level of expertise, position, department, group, course, or geographic location or region” which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed, and as such does not correct the deficiencies of claim 1. Therefore claim 10 is rejected for the same reasoning as claim 1, above.
	As per claim 11-13, 15, and 16, they recite systems having similar limitations to the methods of claims 1, 4, 10, 3, and 2, respectively, and are therefore rejected for the same reasoning as claims 1, 4, 10, 3, and 2, respectively, above.
As per claim 14, it incorporates the deficiencies of claim 11 upon which it depends, and further recites “…wherein the activity is with respect to a productivity application” which, conceptually, only provides further clarification as to the evaluation/judgment/analysis performed, and as such does not correct the deficiencies of claim 11. Therefore claim 14 is rejected for the same reasoning as claim 11, above.
As per claims 17-20, they recite computer readable storage mediums having similar limitations to the methods of claims 1, 6, 7, and 9, respectively, and are therefore rejected for the same reasoning as claims 1, 6, 7, and 9, respectively, above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borzello et al. (herein called Borzello) (US PG Pub. 2014/0282178 A1).

As per claim 1, Borzello anticipates: a computer-implemented method of recognizing and predicting problems in productivity flow for productivity applications, comprising: 
receiving a user profile and actions for a timeframe, each action comprising an activity and timing (pars. [0028]-[0037], [0076], user commands/actions/etc. taken when user is using a productivity application is logged over a period of time in user command log/usage log/etc. (user profile) that includes user identifier, record of past actions/commands/etc., timestamp for commands identifying when commands/actions were executed, location where command was used, etc. As the user log/usage log for user/etc. includes user identifier, records of actions/commands, timestamps corresponding to when commands were executed, etc. over a period of time the log is a user log that includes actions for a time frame/period of time/actions corresponding to timestamps/etc. where each action/command/etc. comprises an activity/action/command and timing/timestamp, and as such a user profile and actions comprising activity and timing is received.); 
identifying a grammar that captures action semantics and sequences in which they are executed that is similar to at least the actions for the timeframe, the grammar corresponding to a help case (pars. [0050]-[0055], [0063]-[0065], [0082]-[0085], [0089], [0097]-[0098], [0101]-[0102], [0106], command to command transition table/similarity matrix has entries corresponding to user commands/actions/etc. and number of times/probability/etc. that a command/action follows another command/command sequences are executed/occur/etc. and rule sets for commands/actions (grammar capturing action semantics/commands/actions/rules for commands/actions/etc. and sequences in which they are executed/number of times/probability/etc. command/action follows another command/action), and command/action sequences/number or recent commands/etc. from active user session is used to look up/used to search/compared to/etc. command to command transition table/similarity matrix/analyzed with pattern recognition/etc. and rule set for commands to select probable next command/sequence of commands/etc. and selected/probable next command/sequence of commands are recommended to user/surfaced to user/etc. (identify a grammar that captures action semantics/actions/commands/command rule sets/etc. and sequences in which they are executed that is similar to the actions for the timeframe/sequence of actions in command to command transition table/similarity matrix that correspond to/are similar to actions/command sequence/etc. of active user session, the grammar corresponding to a help case/having a recommended/predicted command/action/etc. that is recommended/surfaced to user).); and 
when the grammar is identified, retrieving corresponding help content for the help case and providing the corresponding help content (pars. [0082]-[0085], [0097]-[0098], [0101]-[0102], active users recent sequence of commands/actions/etc. are used to look up probably next commands in command to command transition table/similarity matrix/grammar, and if probable commands/actions/sequence/etc. in table/matrix/grammar are determined to have occurrence rate/probability/similarity/etc. above a threshold they are recommended/surfaced to user (retrieve help content/recommended probable action/command/etc. for help case/recommendation/etc. and provide help content/recommend/surface probable action/command/sequence/etc. to user when grammar is identified/probable/similar/etc. sequence of commands/next commands/etc. are identified/determined/etc. in command to command transition table/similarity matrix/etc.).

As per claim 2, Borzello further anticipates: wherein when the grammar corresponding to the help case is not identified with a sufficient confidence, the method further comprising providing an indication that a help case was not identified (pars. [0077]-[0078], [0101], [0109], actions/commands/context information/etc. from active user session are used with command to command transition table/similarity matrix/etc. to determine probable next commands/actions/etc. having a prediction confidence/occurrence rate/etc. above a threshold (grammar corresponding to help case identified with sufficient confidence), and if the predictions are below the certain confidence threshold (grammar corresponding to the help case does not have sufficient confidence/is not identified with sufficient confidence) then the system does not make a prediction. As no prediction/probable next action/command/etc. is made when predictions/predicted next commands/grammar corresponding to the help case/etc. are below the confidence threshold, the system not making a prediction is the system providing an indication that a help case was not identified/predictions/predicted next commands were not identified with sufficient confidence/etc.).

As per claim 3, Borzello further anticipates: wherein the activity is with respect to any active application as identified by an operating system (fig. 7 pars. [0128]-[0129], computing device/system includes operating system/OS which manages functions/input/output/access/communication/etc. and includes functionality of recognizing user input (activity), and as application is running on operating system (active application) the OS/operating system the application listens for user input from the OS/operating system provides user input/activity to application (activity/user input/commands/actions/etc. is with respect to active application/application as identified by an operating system/application running on OS/operating system that user input/activities are provided to by operating system/OS/etc.).).

As pe claim 4, Borzello further anticipates: wherein identifying the grammar that captures action semantics and sequences in which they are executed that is similar comprises using a neural network model (par. [0106], prediction engine performs prediction calculations (identifying a grammar that captures action semantics and sequences in which they are executed from claim 1 above) using supervised learning methods/machine learning/etc. such as neural nets (using a neural network model).).

As per claim 6, Borzello further anticipates: managing the help content for help cases (pars. [0028]-[0033], [0050]-[0055], [0076]-[0082], [0096]-[0102], user commands/actions/etc. are logged into user log along with context information which is used to construct command to command transition table/similarity matrix, and as user uses productivity application/active user session/etc. executed commands/actions/sequences/etc. from active session are evaluated/analyzed/compared/etc. using user logs/transition table/similarity matrix to determine/select/etc. probable next commands/actions which are recommended to user/surfaced to user/etc.. As the recommended/surfaced/etc. probable next commands/actions are determined/selected from logged/recorded/etc. sequences of command in user log/transition table/similarity matrix/etc., the recommended commands/actions are help content that is managed using user logs/transition tables/similarity matrix/etc.).

As per claim 7, Borzellor further anticipates: wherein one or more help content of the help content for help cases is determined from usage and stored in an index that at least indicates location of the help content and a topic of the help content (pars. [0028]-[0033], [0036], [0047], [0050]-[0055], [0066], [0076]-[0082], [0096]-[0102], user commands/actions/etc. are logged into user log (determined from usage) along with context information such as command location/cell ID/address/computer name/geo-coordinates (location), content, application type/state, (topic), etc., which is used to construct command to command transition table/similarity matrix, and as user uses productivity application/active user session/etc. executed commands/actions/sequences/etc. from active session are evaluated/analyzed/compared/etc. using user logs/transition table/similarity matrix to determine/select/etc. probable next commands/actions which are recommended to user/surfaced to user/etc. (help content). As the recommended/surfaced/etc. probable next commands/actions are determined/selected from logged/recorded/etc. sequences of command in user log/transition table/similarity matrix/etc., the recommended commands/actions are help content, and as the recommended commands/actions/help content is determined from logged commands/actions/context information from user action/interactions/etc. which includes the command/action/content, location, content, application type/state, etc., the help content/probable next action/recommended next command/etc. is determined/selected/etc. from usage/logged user actions/commands/etc. and stored in an index/log/table/matrix/etc. that at least indicates location of the help content and a topic of the help content/context information that includes  location, content, application type/state, etc.).

As per claim 9, Borzello further anticipates: wherein the help content is retrieved from a help content resource, an Internet resource, a video platform with tagged content, a gig economy service, or a service providing help content (pars. [0083], [0085], [0097], [0099], [0101]-[0102], active users last commands/sequence/number of commands/etc. is used to look up/select/etc. probable next commands from command to command transition table/similarity matrix which are output/surfaced/provided to user as recommended/predicted/etc. commands/help content (retrieve/look up/select help content/probable/predicted recommended next commands from a help content resource/command to command transition table/similarity matrix and provide/surface/output recommended probable next command to user.).

As per claim 10, Borzello further anticipates: wherein the user profile includes a user identifier and information about the user with respect to level of expertise, position, department, group, course, or geographic location or region (pars. [0028]-[0038], [0047], [0057]-[0059], [0066], as users execute commands/actions in user interface/UI of application information is logged that includes user identifier/ID, command id/s/activity usage/etc., timestamp, and other information such as location information/geo-coordinates/address/etc. (geographic location/region), population segment/group of users (group) within user population/community/etc. user is part of which may be determined based on user experience in a particular area of a product (level of expertise), etc.). 

As per claim 11, Borzello anticipates: a system for recognizing and predicting problems in productivity flow for productivity applications, comprising: 
a machine learning system (pars. [0106], prediction engine uses supervised learning/neural nets/etc. (machine learning system).); 
one or more hardware processors (fig. 8 item 805, par. [0131], system/computing device includes processor.); 
one or more storage media (fig. 8 item 815, par. [0132], system includes memory/storage media storing applications/programs/etc..); and 
instructions stored on the one or more storage media that when executed by the one or more hardware processors direct the system to at least: 
receive a user profile and actions for a timeframe, each action comprising an activity and timing (pars. [0028]-[0037], [0076], user commands/actions/etc. taken when user is using a productivity application is logged over a period of time in user command log/usage log/etc. (user profile) that includes user identifier, record of past actions/commands/etc., timestamp for commands identifying when commands/actions were executed, location where command was used, etc. As the user log/usage log for user/etc. includes user identifier, records of actions/commands, timestamps corresponding to when commands were executed, etc. over a period of time the log is a user log that includes actions for a time frame/period of time/actions corresponding to timestamps/etc. where each action/command/etc. comprises an activity/action/command and timing/timestamp, and as such a user profile and actions comprising activity and timing is received.);
identify a grammar that captures action semantics and sequences in which they are executed that is similar to at least the actions for the timeframe using the machine learning system, the grammar corresponding to a help case (pars. [0050]-[0055], [0063]-[0065], [0082]-[0085], [0089], [0097]-[0098], [0101]-[0102], [0106], command to command transition table/similarity matrix has entries corresponding to user commands/actions/etc. and number of times/probability/etc. that a command/action follows another command/command sequences are executed/occur/etc. and rule sets for commands/actions (grammar capturing action semantics/commands/actions/rules for commands/actions/etc. and sequences in which they are executed/number of times/probability/etc. command/action follows another command/action), and command/action sequences/number or recent commands/etc. from active user session is used by prediction engine utilizing supervise learning/neural net (machine learning) to look up/used to search/compared to/etc. command to command transition table/similarity matrix/analyzed with pattern recognition/etc. and rule set for commands to select probable next command/sequence of commands/etc. and selected/probable next command/sequence of commands are recommended to user/surfaced to user/etc. (prediction engine using machine learning/neural nets/etc. identifies a grammar that captures action semantics/actions/commands/command rule sets/etc. and sequences in which they are executed that is similar to the actions for the timeframe/sequence of actions in command to command transition table/similarity matrix that correspond to/are similar to actions/command sequence/etc. of active user session, the grammar corresponding to a help case/having a recommended/predicted command/action/etc. that is recommended/surfaced to user).); and
when the grammar is identified, retrieve corresponding help content for the help case and provide the corresponding help content (pars. [0082]-[0085], [0097]-[0098], [0101]-[0102], active users recent sequence of commands/actions/etc. are used to look up probably next commands in command to command transition table/similarity matrix/grammar, and if probable commands/actions/sequence/etc. in table/matrix/grammar are determined to have occurrence rate/probability/similarity/etc. above a threshold they are recommended/surfaced to user (retrieve help content/recommended probable action/command/etc. for help case/recommendation/etc. and provide help content/recommend/surface probable action/command/sequence/etc. to user when grammar is identified/probable/similar/etc. sequence of commands/next commands/etc. are identified/determined/etc. in command to command transition table/similarity matrix/etc.).

As per claims 12, 13, 15, and 16, they recite systems having similar limitations to the methods of claims 4, 10, 3, and 2, respectively, and are therefore rejected for the same reasoning as claims 4, 10, 3, and 2, respectively, above. 

As per claim 14, Borzello further anticipates: wherein the activity is with respect to a productivity application (abstract, pars. [0001], [0015]-[0017], [0028], [0037], [0043], user commands/actions (activity) in user interface/UI of productivity action (respect to productivity application).).

As per claims 17-20, they recite computer readable storage mediums having similar limitations to the methods of claims 1, 6, 7, and 9, respectively, and are therefore rejected for the same reasoning as claims 1, 6, 7, and 9, respectively, above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Borzello et al. (herein called Borzello) (US PG Pub. 2014/0282178 A1) and Shoemaker et al. (herein called Shoemaker) (US Patent 10,817,791 B1).

As per claim 5, while Borzello teaches that recommended actions/commands/help content have a corresponding confidence score that is used to determine whether to provide/recommend/surface/etc. the action/command/help content to the user (ex: pars. [0077]-[0078], [0101]-[0102]), it does not explicitly state that the confidence score is provided with the help content/recommended action/predicted command/etc., and as such does not explicitly state, however  teaches:
wherein a confidence score is provided with the corresponding help content (abstract, col. 2 lines 15-25, col. 6 lines 50-60, col. 9 lines 54-col. 10 line 20, machine learning processes user actions to generate predictions/suggest user action/predict user actions/etc. when confidence level exceeds threshold (recommend commands/actions/help content when corresponding confidences score is above threshold from Borzello) and present predictions/help content to user for selection, and if more than one prediction/predicted user action/help content/etc. is generated the predictions are ranked. As the predictions/predicted user actions/help content are presented to user for user selection when confidence level exceeds threshold, and as the predictions/help content are ranked when more than one prediction/help content exceeds threshold and are displayed, it is obvious that the ranking of the displayed predictions/predicted user actions/help content is displaying/providing/etc. the help content/predictions/predicted user actions with a corresponding confidence score/ranking.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a confidence score is provided with the corresponding help content, as conceptually taught by Shoemaker, into that of Borzello because these modifications allow for a user to be provided with additional information indicating which recommendation/help content/etc. are believed to be better/more confident/have higher confidence level/etc. when a user selects help content/selects action/etc., thereby providing more information to a user when making a decision/selection and helping to ensure that a user decision/selection/etc. of help content/predicted action/recommended action/etc. is informed and is an action desired by the user giving the user more control over the application and helping to insure the application operates as desired by the user. 

As per claim 8, while Borzello further teaches: wherein help content is received supporting adding or updating help content for a particular help case or set of users (pars. [0028]-[0038], [0050]-[0055], [0057], [0082]-[0086], [0097]-[0098], [0112]-[0114], [0118], [0123],  user actions/commands/input/sequences/etc. in an application/UI/etc. are logged/received/etc. in user log which is used to make command to command transition tables/similarity matrix (receive user actions/commands/input and add/update actions/commands/input/etc. in user log/transition table/similarity matrix) which may be personalized for user/presented on individual user basis/etc. (particular case/set of users), and user log/transition table/similarity matrix is used to make recommendations/predictions/etc. for probable next user action/command/etc. (help content) based on user actions in active user session which are presented to user for selection. As the recommended/predicted actions/commands/help content presented for selection are made using user logs/transition tables/etc. that are created from user actions/commands that are logged when using the application and may be personalized for user/presented on individual user basis/etc., the recommended/predicted actions/commands/help content is received/logged/etc. supporting adding or updating help content/logged into user log/transition table/etc. as user makes actions/commands when using application for a particular help case or set of users/personalized for user/presented on individual user basis/etc.).
Borzello does not explicitly state that the user actions/input/etc. is received via an application programming interface, and as such does not explicitly state, however Shoemaker teaches:
wherein help content is received via an application programming interface supporting adding or updating help content for a particular help case or set of users (col. 13 lines col. 14 lines 10-35, information/execution/user actions/user selection/information flow/communication between units such as action processing unit, prediction engine, input unit, output unit, etc. is provided by API/application programming interface. As Borzello teaches that help content/user actions/commands that may be recommended/predicted/presented to user for user selection are received/logged such that they add/update user logs/transition tables/etc. of user actions/commands/help content for particular user/recommendation/help content is personalized for user/etc., and Shoemaker teaches that API’s are used to perform communication/information flow/execution/user selection/etc. between units that include prediction engine, processing unit, input unit, output unit, etc., it is obvious that the logged user actions/commands/help received/etc. of Borzello may be received via API’s as taught by Shoemaker, and as such help content/user actions/commands that may be recommended/surfaced/etc. to user for selection is received/logged via an application programming interface supporting adding or updating help content/logging user actions/commands to user log/transition table/etc. for a particular help case or set of users/to make recommendations/predict user actions/etc.. personalized for user/presented on individual user basis/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein help content is received via an application programming interface supporting adding or updating help content for a particular help case or set of users, as conceptually taught by Shoemaker, into that of Borzello because these modifications allow for an effective and efficient method of allowing for user input/actions/commands/etc. to be communicated between units of the system allowing for logs of user actions to be updated/added to/etc. thereby helping to ensure that prediction/recommendations/help content/etc. is made based on up to date/recent/etc. information/user data/user actions/etc. thereby helping to ensure that predictions/recommendation/help content provided/etc. is accurate increasing its useful to user making it more desirable to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193